DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-2, 4-17 and 20-21 are pending in the present application.

Priority
It is noted that Provisional Application No. 62/865,165 does not disclose Bacillus amyloliquefaciens NRRL B-67928.  The earliest recitation of Bacillus amyloliquefaciens NRRL B-67928 is the instant application.  Therefore, the effective filing date for the instant claims is 19 June 2020.

Withdrawn Rejections
The rejection of claims 4, 6 and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the claim amendments.
The rejection of claims 20-21 under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (Biocatalysis and Agricultural Biotechnology, 2018) is withdrawn in view of the amendment to specify that the bacterial strain is Bacillus amyloliquefaciens NRRL B-67928.
The rejection of claims 20-21 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Farmer et al. (WO 2019/089730 A1) is withdrawn in view of the amendment to specify that the bacterial strain is Bacillus amyloliquefaciens NRRL B-67928.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-17 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer ‘730 (WO 2019/089730 A1) in view of Alibek et al. (WO 2020/198463 A1) and Adams et al. (WO 2018/160995 A1).
Instant claim 1 is drawn to a method for producing one or more biosurfactants comprising inoculating a liquid nutrient medium comprising a defoamer with Bacillus amyloliquefaciens NRRL B-67928, cultivating the bacterial culture for 12-36 hours at a temperature, pH and dissolved oxygen favorable for inducing production of biosurfactants, settling the bacterial culture at 3-10 ºC, and extracting the viscous layer that forms on top.
Farmer ‘730 teach a method of cultivating a microorganism and/or a method of producing a microbial growth by-product (biosurfactants), the method comprising: a) placing a solid substrate, optionally mixed with liquid nutrient medium for microbial growth, into a container to form a matrix; b) applying an inoculant of the microorganism (e.g. Bacillus amyloliquefaciens) to the matrix; c) placing the container with the inoculated matrix into an incubation space; and d) incubating the container at a temperature between 25-40°C for an amount of time to allow the microorganism to grow throughout the matrix; and a composition produced according to the methods, wherein the composition comprises biosurfactants, and wherein the biosurfactants include a glycolipid and a lipopeptide (Abstract; Claims 1-31).
Farmer ‘730 do not explicitly disclose cultivation time, temperature, pH and dissolved oxygen for inducing production of biosurfactants, as instantly claimed. 
However, Farmer ‘730 teach that the temperature within the incubation space is preferably kept between about 25-40 ºC, and the exact temperature range will vary depending upon the microorganism being cultivated (pg. 17, ln. 22-26).  Farmer ‘730 also teach that the culture can be incubated for an amount of time that allows for the microorganism to grow and reach a desired concentration (pg. 17, ln. 27-29).  Farmer ‘730 further teach increased access to oxygen supply (pg. 4, ln. 1-6; pg. 11, ln. 13-15).  Farmer ‘730 teach that the systems and methods can be used to produce a microbial metabolite, including biosurfactants (pg. 18, ln. 20-31).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to optimize through routine experimentation the cultivation time, temperature, pH and oxygen levels to promote biosurfactant production, as reasonably suggested by Farmer ‘730
Farmer ‘730 also does not explicitly disclose B. amyloliquefaciens NRRL B-67928, as instantly claimed.
Alibek et al. teach the microbe B. amyloliquefaciens NRRL B-67928 produces growth by-products, including biosurfactants (pg. 13, ln. 14-25; pg. 23, ln. 15).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date to use Bacillus amyloliquefaciens NRRL B-67928 as the Bacillus amyloliquefaciens microorganism in the process according to Farmer ‘730.  A person having ordinary skill in the art would have a reasonable expectation of success because Alibek et al. teach Bacillus amyloliquefaciens NRRL B-67928 as producing biosurfactants.
Farmer ‘730 does not explicitly disclose a defoamer, as instantly claimed.
Adams et al. teach that antifoaming agents may also be added to prevent the formation and/or accumulation of foam when gas is produced during cultivation (pg. 16, ln. 19-20; pg. 23, ln. 12).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include an antifoaming agent in the compositions according to Farmer ‘730 to prevent the formation and/or accumulation of foam when gas is produced during cultivation, as reasonably suggested by Adams et al.
Regarding instant claim 2, Farmer ‘730 teach nutrient medium comprises molasses (pg. 2, ln. 12; Example 5), corn, potassium dihydrogen phosphate, dipotassium hydrogen phosphate, magnesium sulfate, calcium chloride, manganese chloride, trace elements (pg. 9, ln. 16; pg. 11, ln. 16-36), yeast extract (pg. 15, ln. 24-28).
Regarding instant claims 4 and 6, Farmer ‘730 teach that the carbon source can include oils (pg. 11, ln. 20-21).  Also, Adams et al. teach that antifoaming agents may also be added to prevent the formation and/or accumulation of foam when gas is produced during cultivation (pg. 16, ln. 19-20; pg. 23, ln. 12).  Therefore, it would have been obvious to include sufficient oil-based defoamer to prevent the formation and/or accumulation of foam when gas is produced during cultivation, as suggested by Adams et al.
Regarding instant claims 5, Farmer ‘730 teach that the pH of the mixture should be suitable for the microorganism of interest (pg. 10, ln. 35-37; pg. 12, ln. 12).
Regarding instant claim 7, Farmer ‘730 teach that the cultivation is carried out at about 15-60 ºC, preferably 25-40 ºC (pg. 12, ln. 17-21).
Regarding instant claim 8, Farmer ‘730 teach that the matrix can provide increased access to oxygen supply when a microorganism requires cultivation under aerobic conditions (pg. 4, ln. 1-2; pg. 11, ln. 13-15).
Regarding instant claim 9, Farmer ‘730 teach that the culture can be incubated for an amount of time that allows for the microorganism to grow and reach a desired concentration, including one day (pg. 17, ln. 27-31).  
Regarding instant claim 10, Farmer ‘730 teach filtering the microbial metabolite from the solid portions of the mixture, wherein the extracted liquid comprising the biosurfactants can be purified (pg. 18, ln. 20-25).
Regarding instant claims 11 and 14, Farmer ‘730 teach that the biosurfactants include mannosylerythritol lipids (MEL) (pg. 24, ln. 25-27).
Regarding instant claims 12-13, Farmer ‘730 teach that biosurfactants also include glycolipids, such as fatty acids (pg. 24, ln. 7-13).
While Farmer ‘730 do not explicitly disclose that the MEL molecule is MEL A, MEL B, MEL C, MEL D, tri-acetylated MEL A, and/or tri-acetylated MEL B/C, or that the MEL-like glycolipids include ethyl oleate and methyl oleate, Farmer ‘730 teach producing biosurfactants from Bacillus amyloliquefaciens, which would necessarily produce the MEL molecules and MEL-like glycolipids instantly claimed.  Farmer ‘730 teach production of the same bacterial cells under similar conditions as instantly claimed, which would produce the same products as instantly claimed.
Regarding instant claims 15-17, Farmer ‘730 teach growth by-product includes surfactins, iturins, fengycins, plipastatin and lichenysins (pg. 24, ln. 28-32).
Instant claims 20-21 are rejected for the same reasons as stated above.
Response to Arguments
Applicant’s Remarks filed a4 July 2022 have been fully considered but they are not persuasive.  Applicant argues that Farmer et al. do not teach the production of glycolipids and lipopeptides by B. amyloliquefaciens NRRL B-67928.  Applicant further argues that claim 1 has been amended herein to recite that the nutrient medium comprises a de-foamer.
The examiner respectfully argues that Farmer ‘730 teach a method of cultivating a microorganism and/or a method of producing a microbial growth by-product (biosurfactants).  Alibek et al. teach the microbe B. amyloliquefaciens NRRL B-67928 produces growth by-products, including biosurfactants (pg. 13, ln. 14-25; pg. 23, ln. 15).  Alibek et al. teach cultivating microbial organisms, wherein in a specific exemplary embodiment, B. amyloliquefaciens NRRL B-67928 is used (pg. 23, ln. 9-15).  Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to use B. amyloliquefaciens NRRL B-67928 as the microorganisms in the method according to Farmer ‘730, with the reasonable expectation that the B. amyloliquefaciens NRRL B-67928 will produce biosurfactants.  
Adams et al. teach that antifoaming agents may also be added to prevent the formation and/or accumulation of foam when gas is produced during cultivation (pg. 16, ln. 19-20; pg. 23, ln. 12).  Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include an antifoaming agent in the compositions according to Farmer ‘730 to prevent the formation and/or accumulation of foam when gas is produced during cultivation, as reasonably suggested by Adams et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-17 and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 9-10, 12-13, 16 and 24-25 of copending Application No. 17/439,600 in view of Adams et al. (WO 2018/0160995 A1).  The instant claims and the ‘600 Application both claim methods for producing biosurfactants comprising cultivating Bacillus amyloliquefaciens NRRL B-67928.   
The ‘600 Application does not claim a defoamer, as instantly claimed.  However, Adams et al. teach that antifoaming agents may also be added to prevent the formation and/or accumulation of foam when gas is produced during cultivation (pg. 16, ln. 19-20; pg. 23, ln. 12).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include an antifoaming agent in the compositions according to the ‘600 Application to prevent the formation and/or accumulation of foam when gas is produced during cultivation, as reasonably suggested by Adams et al.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616